ORDER
A Petition to Determine the Disability of Robert W. Palda was filed in the Supreme Court on November 10, 1982, by David L. Peterson, Chairman of the Disciplinary Board. Attached thereto was an Affidavit of Robert W. Palda dated November 4, 1982, in which he surrendered his 1982 license to practice law, # 1193.
By Order dated November 24, 1982, the Supreme Court designated the Honorable Eugene A. Burdick as hearing officer. The Report of the hearing officer and his Findings and Recommendations were filed on May 6, 1983.
The Court having considered the Report, Findings and Recommendations of the Honorable Eugene A. Burdick, Hearing Officer, does now direct the entry of the following order:
ORDERED, that the Findings and Recommendations of the hearing officer be adopted and that Robert W. Palda be transferred to disability inactive status pursuant to the provisions of Rule 17, NDRDP.
The Supreme Court of the State of North Dakota convened at 11:15 a.m. this 12th day of May, 1983, with the Chief Justice, the Honorable Ralph J. Erickstad; the Honorable Wm. L. Paulson, the Honorable Paul M. Sand, the Honorable Vernon R. Pederson, the Honorable Gerald W. VandeWalle, Justices; and the Clerk of the Supreme Court, Luella Dunn, being present and directed the entry of the above order.